DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the communication filed on June 4, 2020.  Claims 1-20 were originally received for consideration.  No preliminary amendments have been received.
2.	Claims 1-20 are currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview. Please do not hesitate to contact the examiner of record at 571-272-
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance. While the advice is not required, it is encouraged in order to best 


Allowable Subject Matter
9.	Claims 1-10 and 14-20 are allowed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez (U.S. Patent Pub. No. US 2008/0244038).

Regarding claim 11, Martinez discloses: 
A non-transitory computer-readable storage medium with a computer program code stored thereon, wherein the computer program code instructs a processor to perform a method comprising the steps of: 
API calls are embedded in a web page); 
receiving an ephemeral ID (EID), in which said ephemeral ID (EID) comprises a temporary ID that is generated by using a pseudorandom function that is configured to calculate said ephemeral ID (EID) based on a linear congruential algorithm (LCG) (paragraphs 0047-0050, 0088-0092:  a user clicks on the hyperlink and the content distribution system creates a browser cookie with a corresponding user identifier or information that maps to the user identifier); 
receiving a True ID (TID), wherein said True ID (TID) comprises an actual profile ID of a user; receiving a linkage key, wherein said linkage key facilitates a linking of said EID to said True ID (TID), giving a complete view of the user behavioral profile data (paragraphs 0088-0094: the content distribution system creates a browser cookie with a corresponding user identifier or information that maps to the user identifier, and wherein the user login in process involves the user providing credentials that are validated and then a browser cookie is generated which is appended to requests); and 
resolving said ephemeral ID (EID) to said True ID (TID) and return a behavioral profile or data encoded as audience segments to a calling platform (paragraphs 0091-0095, 0105: the content distribution system creates a browser cookie with a corresponding user identifier or information that maps to the user identifier, and wherein the user login in process involves the user providing credentials that are validated and then a browser cookie is generated which is appended to requests, wherein the cookie identifies the user). Claim 12 is rejected as applied above in rejecting claim 11.  Furthermore, Martinez discloses: 
The method of claim 11, further comprising the steps of generating a True ID (TID) (paragraphs 0088-0094: the content distribution system creates a browser cookie with a corresponding user identifier or information that maps to the user identifier, and wherein the user login in process involves the user providing credentials that are validated and then a browser cookie is generated which is appended to requests). Claim 13 is rejected as applied above in rejecting claim 12.  Furthermore, Martinez discloses: 
The method of claim 12, further comprising the steps of maintaining a mapping of True ID (TID) provided by a publisher to said generated True ID (TID) (paragraphs 0091-0095, 0105: the content distribution system creates a browser cookie with a corresponding user identifier or information that maps to the user identifier, and wherein the user login in process involves the user providing credentials that are validated and then a browser cookie is generated which is appended to requests, wherein the cookie identifies the user).


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
01/11/2022Primary Examiner, Art Unit 3649